Civil actions by depositors to recover of officers and directors of Home Savings Bank losses alleged to have been sustained by reason of deposits, wrongfully induced, and kept in insolvent bank, consolidated for purpose of trial, and heard upon demurrers and pleas in abatement.
From judgments sustaining the demurrers and upholding the pleas in abatement, the plaintiffs appeal, assigning errors.
The Court being equally divided in opinion, Stacy, C. J., not sitting, the judgments of the Superior Court are affirmed in accordance with the usual practice in such cases, and stand as the decisions in these cases without becoming precedents. Smith v. Powell, post, 837.
Affirmed. *Page 837